CROCKETT, Chief Justice
(concurring with comments):
I concur, offering this comment. Though Sec. 41-3-26 speaks of the review in terms of being an “appeal” and uses that term three times, it also refers to the proceeding as an “original action.” Under standard rules of statutory construction, any person adversely affected by a statute is entitled to the most favorable view to his interest and to have it strictly applied against the authority imposing it. On that basis, I resolve my puzzlement about the ambiguity in this statute and concur on the basis stated in the main opinion.